 Fill in this information to identify the case:

 Debtor name         Moreno Properties, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)         20-50038
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 30, 2020                        X /s/ Michel B. Moreno
                                                                       Signature of individual signing on behalf of debtor

                                                                       Michel B. Moreno
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




               20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 1 of 24
 Fill in this information to identify the case:

 Debtor name            Moreno Properties, LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF LOUISIANA

 Case number (if known)               20-50038
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $          111,750.75

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $          111,750.75


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $               7,022.83


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $            34,258.08

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$          285,012.91


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $             326,293.82




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy



                 20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 2 of 24
 Fill in this information to identify the case:

 Debtor name          Moreno Properties, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)         20-50038
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Chase Bank                                             Checking                         2831                                        $200.40



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                       $200.40
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Security Deposit-Uptown Dallas                                                                                                  $7,022.83



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                     $7,022.83
            Add lines 7 through 8. Copy the total to line 81.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



               20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 3 of 24
 Debtor         Moreno Properties, LLC                                                             Case number (If known) 20-50038
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No. Go to Part 4.
     Yes Fill in the information below.
 11.       Accounts receivable


           11b. Over 90 days old:                                    20,000.00   -                        20,000.00 =....                              $0.00
                                              face amount                            doubtful or uncollectible accounts
       Elle Investments, LLC

           11b. Over 90 days old:                                      550.00    -                            550.00 =....                             $0.00
                                              face amount                            doubtful or uncollectible accounts
       MOR DOH Holdings, LLC

           11b. Over 90 days old:                                    35,130.00   -                        35,130.00 =....                              $0.00
                                              face amount                            doubtful or uncollectible accounts
       Turbine Generation Services, LLC

 12.       Total of Part 3.                                                                                                                       $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No. Go to Part 5.
     Yes Fill in the information below.
                                                                                                            Valuation method used    Current value of
                                                                                                            for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Lake Griffin Holdings, LLC                                        100.00       %                                                  $0.00



                     Meridian Redevelopment Value Fund 1
           15.2.     (Book value of $504,594.35 to be written off)                     25.832       %                                                  $0.00




           15.3.     Nicholson Estates, LLC                                            100.00       %                                                $27.52




           15.4.     Luca Bar & Cafe, LLC (value of equipment)                         100          %                                         $100,000.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



               20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 4 of 24
 Debtor         Moreno Properties, LLC                                                        Case number (If known) 20-50038
                Name


 17.       Total of Part 4.                                                                                                          $100,027.52
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Furniture & Fixtures                                                             $0.00                                           $1,500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office Equipment (Copy Machine, Server,
           Server switch)                                                                   $0.00                                           $3,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $4,500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



               20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 5 of 24
 Debtor         Moreno Properties, LLC                                                       Case number (If known) 20-50038
                Name

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                 Current value of
                                                                                                                                 debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                          1,887,505.00 -                        1,887,505.00 =
            MOR MGH Holdings LLC                                      Total face amount    doubtful or uncollectible amount                        $0.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                                   $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



               20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 6 of 24
 Debtor          Moreno Properties, LLC                                                                              Case number (If known) 20-50038
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $200.40

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $7,022.83

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                           $100,027.52

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $4,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $111,750.75           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $111,750.75




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy



                 20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 7 of 24
 Fill in this information to identify the case:

 Debtor name          Moreno Properties, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)              20-50038
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Powermeister LP                               Describe debtor's property that is subject to a lien                    Unknown                         $0.00
        Creditor's Name                               See Attached UCC-1
        5956 Sherry Lane
        Suite 1350
        Dallas, TX 75225
        Creditor's mailing address                    Describe the lien
                                                      In Rem Liability Only
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Sidebar Dallas Group, LLC                     Describe debtor's property that is subject to a lien                    $7,022.83                $7,022.83
        Creditor's Name                               Security Deposit-Uptown Dallas
        2816 Thomas Avenue
        Unit 3
        Dallas, TX 75204
        Creditor's mailing address                    Describe the lien
                                                      Security Deposit
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        2015                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



                20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 8 of 24
Direct Access - Filing Details                                       https://uccweb.sos.la.gov/DirectAccess/DirectAccess_PrintFilingDetails....




                                                    Louisiana Secretary of State
                                                          UCC Filing Detail
                                                        (Not a Certified Copy)
                                  Notice: All Filings after 1/27/2020 are subject to change or removal.
             Original File#: XX-XXXXXXX
             Filed:              3/19/2015 at 1:59 PM
             Parish:             EAST BATON ROUGE
             Debtors: (1)
                      MORENO PROPERTIES, L.L.C.
                      Tax ID: #####0000
                      4023 AMBASSADOR CAFFERY PKWY.
                      SUITE 200
                      LAFAYETTE, LA 70503
             Original Secured Parties: (1)
                      POWERMEISTER LP
                      Tax ID#: #####0000
                      5956 SHERRY LANE
                      SUITE 1350
                      DALLAS, TX 75225
             Property:
                      ALL PROPERTY DESCRIBED IN EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF.




                      20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 9 of 24
1 of 1                                                                                                                    1/30/2020, 9:46 AM
 Debtor       Moreno Properties, LLC                                                             Case number (if know)         20-50038
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.             $7,022.83

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



              20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 10 of 24
 Fill in this information to identify the case:

 Debtor name         Moreno Properties, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)          20-50038
                                                                                                                                                          Check if this is an
                                                                                                                                                             amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                             12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $34,258.08         $34,258.08
           Internal Revenue Service                                  Check all that apply.
           PO Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           1/2020                                                    FICA Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $40,765.54
           Barrow-Shaver Resources Co                                               Contingent
           977 Pruitt Place                                                         Unliquidated
           Tyler, TX 75703                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $10,105.00
           Billeaud & Company LLC                                                   Contingent
           900 South College                                                        Unliquidated
           Suite 203                                                                Disputed
           Lafayette, LA 70503
                                                                                   Basis for the claim:     CPA Services
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?      No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                               page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   50516                                           Best Case Bankruptcy



               20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 11 of 24
 Debtor       Moreno Properties, LLC                                                                  Case number (if known)            20-50038
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Dykema Gossett, PLLC
          Attn: Jeffrey R. Fine                                               Contingent
          1717 Main Street                                                    Unliquidated
          Suite 4200                                                          Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    Legal Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          GE Oil & Gas, Inc.
          c/o Michael H. Bernick                                              Contingent
          Reed Smith, LLP                                                     Unliquidated
          811 Main Street, Suite 1700                                         Disputed
          Houston, TX 77022
                                                                             Basis for the claim:    Pending Lawsuit
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $77,755.97
          Koning Rubarts, LLC                                                 Contingent
          1700 Pacific Avenue                                                 Unliquidated
          Suite 4500                                                          Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    Legal Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,182.16
          Liskow & Lewis APLC                                                 Contingent
          701 Poydras Street                                                  Unliquidated
          Suite 5000                                                          Disputed
          New Orleans, LA 70139
                                                                             Basis for the claim:    Legal Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,934.24
          Manning Gross & Massenburg, LLP                                     Contingent
          125 Hight Street, 6th Floor                                         Unliquidated
          Oliver Tower                                                        Disputed
          Boston, MA 02110
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,220.00
          Michel Moreno                                                       Contingent
          600 Jefferson Street                                                Unliquidated
          Suite 602                                                           Disputed
          Lafayette, LA 70501
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,335.00
          Tiffany Moreno                                                      Contingent
          600 Jefferson Street                                                Unliquidated
          Suite 602                                                           Disputed
          Lafayette, LA 70501
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



              20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 12 of 24
 Debtor       Moreno Properties, LLC                                                                  Case number (if known)            20-50038
              Name

 3.10      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,715.00
           Veritas Advisory Group, Inc.                                       Contingent
           1601 Elm Street                                                    Unliquidated
           Suite 3600                                                         Disputed
           Dallas, TX 75201
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                        34,258.08
 5b. Total claims from Part 2                                                                            5b.    +   $                       285,012.91

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          319,270.99




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy



              20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 13 of 24
 Fill in this information to identify the case:

 Debtor name         Moreno Properties, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)         20-50038
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



              20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 14 of 24
 Fill in this information to identify the case:

 Debtor name         Moreno Properties, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)         20-50038
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Elle Investments,                 600 Jefferson Street                             GE Oil & Gas, Inc.              D
             LLC                               Suite 602                                                                         E/F        3.4
                                               Lafayette, LA 70501
                                                                                                                                G




    2.2      Elle Investments,                 600 Jefferson Street                             Powermeister LP                 D       2.1
             LLC                               Suite 602                                                                         E/F
                                               Lafayette, LA 70501
                                                                                                                                G




    2.3      MBM Southern                      600 Jefferson Street                             GE Oil & Gas, Inc.              D
             Equine Stables,                   Suite 602                                                                         E/F        3.4
             LLC                               Lafayette, LA 70501
                                                                                                                                G




    2.4      Michel Moreno                     600 Jefferson Street                             GE Oil & Gas, Inc.              D
                                               Suite 602                                                                         E/F        3.4
                                               Lafayette, LA 70501
                                                                                                                                G




Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



              20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 15 of 24
 Debtor       Moreno Properties, LLC                                                 Case number (if known)   20-50038


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      Michel Moreno                     600 Jefferson Street                       Powermeister LP                D       2.1
                                               Suite 602                                                                  E/F
                                               Lafayette, LA 70501
                                                                                                                         G




    2.6      Moreno                            600 Jefferson Street                       Powermeister LP                D       2.1
             Properties II, LLC                Suite 602                                                                  E/F
                                               Lafayette, LA 70501
                                                                                                                         G




    2.7      Nicholson                         600 Jefferson Street                       Powermeister LP                D       2.1
             Estates, LLC                      Suite 602                                                                  E/F
                                               Lafayette, LA 70501
                                                                                                                         G




    2.8      Tiffany Moreno                    600 Jefferson Street                       Powermeister LP                D       2.1
                                               Suite 602                                                                  E/F
                                               Lafayette, LA 70501
                                                                                                                         G




    2.9      Turbine                           600 Jefferson Street                       GE Oil & Gas, Inc.             D
             Generation                        Suite 602                                                                  E/F       3.4
             Services, LLC                     Lafayette, LA 70501
                                                                                                                         G




Official Form 206H                                                    Schedule H: Your Codebtors                                     Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy



              20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 16 of 24
 Fill in this information to identify the case:

 Debtor name         Moreno Properties, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)         20-50038
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                          $0.00
       From 1/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                               $-314,275.15
       From 1/01/2019 to 12/31/2019
                                                                                                Other


       For year before that:                                                                    Operating a business                                $292,194.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



              20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 17 of 24
 Debtor       Moreno Properties, LLC                                                                    Case number (if known) 20-50038



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Halperin v. Moreno, et al                        Civil                      Third Circuit Court of                        Pending
               19-3645                                                                     Appeals                                     On appeal
                                                                                                                                       Concluded

       7.2.    GE Oil & Gas, LLC vs. Moreno                     Suit for                   192nd Judicial District                       Pending
               Properties, LLC, et al                           Indemnification            Court                                       On appeal
               18-07164                                                                    Dallas, TX
                                                                                                                                       Concluded

       7.3.    Alan Halperin, as Trustee of                     Complaint and              United States Bankruptcy                      Pending
               the GFES Liquidation Trust                       Claim Objection            Court                                       On appeal
               vs. Moreno Properties, LLC,                                                 District of Delaware
                                                                                                                                       Concluded
               et al
               15-50262

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



              20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 18 of 24
 Debtor        Moreno Properties, LLC                                                                      Case number (if known) 20-50038




       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                      Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss       Value of property
       how the loss occurred                                                                                                                              lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates          Total amount or
                the transfer?                                                                                                                          value
                Address
       11.1.    The Steffes Firm, LLC
                13702 Coursey Blvd.
                Building 3
                Baton Rouge, LA 70817                                Flat fee of $5,000 and filing fee of $335.                1/14/20              $5,335.00

                Email or website address
                nmelancon@steffeslaw.com

                Who made the payment, if not debtor?
                Tiffany Moreno



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                 Dates transfers        Total amount or
                                                                                                                       were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer        Total amount or
               Address                                          payments received or debts paid in exchange              was made                      value

 Part 7:       Previous Locations

14. Previous addresses
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy



               20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 19 of 24
 Debtor        Moreno Properties, LLC                                                                   Case number (if known) 20-50038



    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     4023 Ambassador Caffery Pkwy
                 #200
                 Lafayette, LA 70503

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                      Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and                 Last 4 digits of          Type of account or          Date account was              Last balance
                 Address                                        account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



               20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 20 of 24
 Debtor      Moreno Properties, LLC                                                                     Case number (if known) 20-50038



20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



              20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 21 of 24
 Debtor      Moreno Properties, LLC                                                                     Case number (if known) 20-50038



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.                                                     Real Estate Investment Company                   EIN:
             Nicholson Estates, LLC
             600 Jefferson Street
             Suite 602                                                                                         From-To      2008-Present
             Lafayette, LA 70501

    25.2.                                                     Rental Company                                   EIN:
             Bel Sole Rental Company,                                                                                       XX-XXXXXXX
             LLC
             600 Jefferson Street                                                                              From-To      2007-2019
             Suite 602
             Lafayette, LA 70501

    25.3.                                                     Investment Company                               EIN:
             Lake Griffin Holdings, LLC                                                                                     XX-XXXXXXX
             600 Jefferson Street
             Suite 602                                                                                         From-To      2009-2018
             Lafayette, LA 70501

    25.4.                                                                                                      EIN:
             Meridian Redevelopment                                                                                         XX-XXXXXXX
             Value Fund 1
                                                                                                               From-To

    25.5.                                                     Restaurant in Dallas, TX                         EIN:
             Luca Bar & Cafe, LLC                                                                                           XX-XXXXXXX
                                                                                                               From-To      2013-2015


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Torie Valicevic
                    600 Jefferson Street
                    Suite 602
                    Lafayette, LA 70501
       26a.2.       Jeanne Billeaud, CPA                                                                                                       Prepared tax returns
                    900 South College Road                                                                                                     only
                    Suite 203
                    Lafayette, LA 70503

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

             None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

             None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Torie Valicevic
                    600 Jefferson Street
                    Suite 602
                    Lafayette, LA 70501

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



              20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 22 of 24
 Debtor       Moreno Properties, LLC                                                                    Case number (if known) 20-50038



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       MOR KM Holdings LLC                            600 Jefferson Street                                                                      100.00
                                                      Suite 602
                                                      Lafayette, LA 70501


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1                                                                                                                                 Draws ($ to MOR
       .                                                                                                                                    KM)
                                                                                                                                            $191,901.49
                                                                                                                                            Capital
                                                                                                                                            Contributions ($
                                                                                                                                            from MOR KM)
               MOR KM Holdings LLC                                                                                                          $874,744.30
               600 Jefferson Street                                                                                                         Total ($ to MOR
               Suite 602                                                                                                                    KM)
               Lafayette, LA 70501                              -$682,842.81                                             2019-2020          -$682,842.81

               Relationship to debtor
               Sole Member




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



              20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 23 of 24
 Debtor       Moreno Properties, LLC                                                                    Case number (if known) 20-50038



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.2                                                                                                              1/28/19,
       .                                                                                                                 1/30/19,
                                                                                                                         2/26/19,
                                                                                                                         3/27/19,
                                                                                                                         4/2/19, 4/9/19,
                                                                                                                         4/19/19,
                                                                                                                         4/29/19,
                                                                                                                         5/29/19,
                                                                                                                         5/30/19,
                                                                                                                         7/2/19,
                                                                                                                         7/18/19,
                                                                                                                         9/9/19,
                                                                                                                         9/16/19,
                                                                                                                         9/26/19,
                                                                                                                         10/8/19,
                                                                                                                         10/22/19,
               Nicholson Estates, LLC                                                                                    10/30/19,
               600 Jefferson Street                                                                                      11/26/19,
               Suite 602                                                                                                 12/23/19,         Capital
               Lafayette, LA 70501                              $55,050.00                                               12/31/19          Contributions

               Relationship to debtor
               Owned by Debtor


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 30, 2020

 /s/ Michel B. Moreno                                                   Michel B. Moreno
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



              20-50038 - #14 File 01/30/20 Enter 01/30/20 10:00:24 Main Document Pg 24 of 24
